Citation Nr: 0523948	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an effective date prior to September 12, 
2003, for the assignment of a 20 percent disability 
evaluation for degenerative joint disease of the left knee.

2.  Entitlement to an effective date prior to September 12, 
2003, for the assignment of a 20 percent disability 
evaluation for degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted separate 20 percent 
disability evaluations for degenerative joint disease of the 
left and right knees effective from September 12, 2003.  The 
veteran, who had active service from January 1994 to February 
1998, appealed from the assigned effective date of the 20 
percent awards.


FINDINGS OF FACT

1.  All relevant evidence is necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a formal claim for service connection 
for a bilateral joint disease on October 22, 2002; an 
unappealed rating decision dated in January 2003 granted 
service connection for degenerative joint disease of the left 
and right knees and assigned separate 10 percent disability 
evaluations for each knee, effective from October 22, 2002.

3.  The veteran sought treatment at a VA medical center on 
March 5, 2003 with complaints of a knee pain, and he later 
filed a claim for an increased evaluation for his 
degenerative joint disease of the left and right knees on 
September 12, 2003.  

 4.  A rating decision dated in February 2004 increased the 
separate disability evaluations assigned for the veteran's 
degenerative joint disease of the left and right knees to 20 
percent, effective from September 12, 2003.

5.  An ascertainable increase in the severity of the 
degenerative joint disease of the left and right knees was 
not demonstrated prior to a VA examination performed on 
October 11, 2003.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to September 
12, 2003, for a 20 percent disability evaluation for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400 (2004).

2.  The requirements for an effective date prior to September 
12, 2003, for a 20 percent disability evaluation for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in order to ensure that VA has 
provided all required assistance to the veteran with his 
claim, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA became law in 
November 2000.  The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the February 
2004 rating decision, as well as the June 2004 Statement of 
the Case issued in connection with the veteran's appeal, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons his claims were denied.  In 
addition, the RO sent a letter to the veteran in September 
2003 in connection with his claim for an increased evaluation 
for his left and right knee disabilities.  The letter 
specifically informed him of what VA was doing to assist and 
what was needed from him.  

The September 2003 letter obviously did not address the issue 
of entitlement to an earlier effective date for the 
assignment of the separate 20 percent disability evaluations 
because the increased evaluation had not been assigned for 
either disability at that time the September 2003 letter had 
been sent.  However, VA's Office of the General Counsel (OGC) 
has held that further notice of the VCAA is unnecessary under 
such circumstances.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In that opinion, the General Counsel held that, "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  

In this case, the RO fulfilled its obligation to develop or 
review the claim and to issue a statement of the case when 
the disagreement remained unresolved.  Thus, no further 
notice is required in connection with the veteran's claims 
for entitlement to an earlier effective date.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The Board also notes 
that the veteran was afforded VA examinations in December 
2002 and October 2003, and he was provided the opportunity to 
testify at a December 2004 hearing before the Board.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and disposition of the claims on the 
merits is appropriate.

Law and Analysis

The veteran contends that he is entitled to an earlier 
effective date for the assignment of separate 20 percent 
disability evaluations for his disabilities due to 
degenerative joint disease of the knees.  More specifically, 
he claims that that he should have been compensated at that 
level for his left and right knee disabilities from the date 
of his grant of service connection.

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
shall be fixed in accordance with the facts found, but will 
not be earlier than the date of receipt of the appellant's 
claim. 38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later." 38 
C.F.R. § 3.400 (2004).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2004); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2002); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim. 
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization by VA or 
the uniformed services can be accepted as an informal claim 
for benefits.  The date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  These 
provisions apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
been previously established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital examination. 
38 C.F.R. § 3.157(b)(1) (2004).

In this case, the veteran filed a VA Form 21-526 on October 
22, 2002 seeking service connection for a bilateral knee 
disorder.  A rating decision dated in January 2003 granted 
service connection for degenerative joint disease of both the 
left and right knees.  The RO assigned a 10 percent 
disability evaluation for each knee based on arthritis (38 
C.F.R. Part 4, Diagnostic Code 5010), effective from October 
22, 2002, which was the date of receipt of the original 
claim.  The veteran thereafter filed a claim for an increased 
evaluation on September 12, 2003.  He was afforded a VA 
examination in October 2003, and based on the findings of 
that examination, a February 2004 rating decision assigned 
separate 20 percent disability evaluations for each knee 
based on the presence of arthritis with limitation of flexion 
of the leg (38 C.F.R. Part 4, Diagnostic Code 5010-5260), 
effective from September 12, 2003.   

The veteran subsequently submitted a notice of disagreement 
in March 2004, contending that the separate 20 percent 
disability evaluations should be effective from October 22, 
2002, which was the date of his original claim for service 
connection.

The medical evidence that is pertinent to issue on appeal 
includes VA medical treatment records, private medical 
records, and VA examination reports.  

Private medical records dated in September 2002, prior to his 
original compensation claim, were received in January 2003 
and indicate that the veteran was seen with complaints of 
pain in his knees.  He reported having painful knees and 
thighs after bowling, was prescribed Vioxx and was advised to 
set up an appointment with a physical therapist.

The veteran was afforded a VA examination in December 2002 in 
connection with his original compensation claim of October 
22, 2002.  He complained of having constant pain and 
discomfort in both of his knees that he described as 
soreness.  He related that his whole leg cramped and that he 
had increased fatigability when there was an increase in his 
activity.  He also reported having a lack of endurance due to 
his discomfort and indicated that his flare-ups occurred 
after increased activity, such as bowling.  He related that 
increased walking, lifting, and pushing could exacerbate the 
discomfort.  The veteran took Advil and aspirin on an as 
needed basis and noted that he had to lie down after flare-
ups, but he did not use any crutches or braces.  He denied 
having any surgery, dislocations, or swellings.  

A physical examination revealed his knees to have full 
flexion to 140 degrees and extension to zero degrees 
bilaterally.  He did not have any fatigability or swelling, 
but there was some mild discomfort on palpation of the 
medical aspect bilaterally.  Stability was noted to be normal 
bilaterally with normal McMurray and Lachman testing.  An x-
ray showed the veteran to have mild bilateral knee medial 
compartment degenerative joint disease, and he was diagnosed 
with bilateral knee strains.  

VA medical treatment records dated from December 1999 to 
October 2003 indicate that the veteran was seen on March 5, 
2003 with complaints of knee and ankle pain.  The veteran 
reported having problems with his knees and ankles during the 
previous ten years and noted that his symptoms had been 
worsening lately.  He indicated that he had difficulty 
performing activities, including bowling, and stated that 
taking Motrin or Naproxen did not help.  He did relate that 
elevation provided some relief of his symptoms, but he had 
never tried physical therapy.  A physical examination 
revealed crepitus in both knees, but the veteran had a good 
range of motion.  There was no significant pain on inversion 
or eversion, and the veteran's reflexes were 2+ bilaterally 
in the knees and ankles.  His gait was also normal, and his 
strength was 5/5 in all muscle groups tested.  The veteran 
was diagnosed with osteoarthritis of the knees.  It was 
recommended that he try using Mobic for his arthritic pain as 
well as physical therapy.

The veteran was afforded a VA examination in October 2003 for 
compensation purposes.  He complained of daily knee pain and 
indicated that his knees occasionally gave out.  He reported 
pain with activity and walking, which could last up to half 
of a day.  He noted that he elevated his legs and took 
meloxicam and Aleve for flare-ups, which helped, but did not 
relieve his pain.  He denied using crutches, braces, canes, 
or special shoes, nor did he have any surgery.  The physical 
examination revealed a mild amount of crepitus in the right 
knee, but none in the left.  He could only flex both knees 
from zero to 95 degrees.  The Lachman and McMurray's tests 
were negative, and there was no soft tissue swelling, 
discoloration, effusion, or ligamentous laxity in the knees.  

It was further noted that the veteran was able to perform 
three additional flexion and extension exercises in a 
somewhat erratic fashion.  He appeared to have difficulty 
completely extending them, but he was able to flex the right 
knee from 3 degrees to 75 degrees and the left knee from 5 
degrees to 60 degrees.  With each additional range of motion 
exercise, the veteran appeared to have mild pain, moderate 
fatigability, and moderate weakness, but there was no 
incoordination.  The veteran was diagnosed with mild 
bilateral knee medial compartment degenerative joint disease 
as well as musculoligamentous strain of both knees.  

When the evidence is considered under the laws and 
regulations as set forth above, the record does not provide 
any basis for an effective date prior to September 12, 2003 
for the assignment of the separate 20 percent disability 
evaluations for degenerative joint disease of the left and 
right knees.  The veteran did not appeal the rating decision 
of January 2003, wherein the original 10 percent ratings were 
assigned for each knee, and that decision became final.  The 
Board observes, however, that VA medical records dated on 
March 5, 2003 constitute an informal claim pursuant to 38 
C.F.R. § 3.157(b)(1) because they pertain to the knee and 
service connection for knee disabilities had already been 
established.  Given that the effective date of an increased 
evaluation will be the date of receipt of claim or date 
entitlement arose, whichever is later, the Board must make a 
determination as to when it was factually ascertainable that 
the veteran's left and right knee disabilities were 20 
percent disabling.  

The Board has reviewed the medical evidence of record and 
finds that increased disability for the veteran's 
degenerative joint disease of the left knee and right knee 
was not demonstrated prior to September 12. 2003 and 
essentially the time of his October 2003 VA examination.  The 
February 2004 rating decision specifically assigned the 
separate 20 percent disability evaluations based on the 
findings of that VA examination.  In this regard, the RO 
noted that October 2003 VA examination found the veteran to 
have flexion limited to 95 degrees bilaterally as well as a 
further decrease in his range of motion and moderate fatigue 
and weakness with repetitive motion.  It was also noted that 
he had some crepitus in his right knee.  

By contrast, prior to the October 2003 VA examination, the 
veteran was not shown to have decreased range of motion in 
his knees or to have significant functional impairment, such 
as weakness or fatigue.  Rather, the medical evidence of 
record dated prior to September 12, 2003 showed him mainly to 
have pain and discomfort with some crepitus in his knees.  
For example, VA medical records dated on March 5, 2003 found 
the veteran to have a good range of motion with a normal gait 
and strength tested as 5/5 in all muscle groups.  The 
veteran's December 2004 hearing testimony before the Board 
was to the effect that his knees had remained essentially the 
same between October 2002 and September 2003.  

As such, the Board finds that it was not factually 
ascertainable that the veteran's degenerative joint disease 
of the left and right knees was 20 percent disabling at prior 
to September 12, 2003.  Thus, the October 2003 VA examination 
was the earliest evidence documenting an ascertainable 
increase in severity of the disabilities, which was after the 
receipt of his claim.  Therefore, the Board finds no basis to 
establish an effective date prior to September 12, 2003 for 
the assignment of the separate 20 percent disability 
evaluations for his degenerative joint disease of the left 
and right knees.  


ORDER

An effective date prior to September 12, 2003 for the 
assignment of a 20 percent disability evaluation for 
degenerative joint disease of the left knee is denied.

An effective date prior to September 12, 2003 for the 
assignment of a 20 percent disability evaluation for 
degenerative joint disease of the right knee is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


